TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT SUPPLEMENTAL LETTER TO THE LOAN AGREEMENT To: Claremont Shipping Corp., Yorkshire Shipping Corp. and TBS International Limited Commerce Building One Chancery Lane Hamilton HM12 Bermuda Attn: William J. Carr and: TBS International Public Limited Company Arthur Cox Building Earlsfort Terrace Dublin 2 Ireland Copy: TBS Shipping Services Inc. 612 East Grassy Sprain Road Yonkers, NY 10710 U.S.A. Attn:Ferdinand V. Lepere 21 April Dear Sirs Loan Agreement dated 7 December 2007 made between (i) Claremont Shipping Corp. and Yorkshire Shipping Corp. as joint and several Borrowers and (ii) Credit Suisse AG as Lender and Swap Bank relating to a term loan facility of US$40,000,000 as supplemented by an amendment letter dated 19 March 2008, a waiver letter dated 24 March 2009, an extension of waiver letter dated 22 December 2009, a supplemental agreement dated 8 January 2010 and a further extension of waiver letter dated 31 March 2010 (together the “Loan Agreement”) We refer to the extension of waiver letter dated ­31 March 2010 (the “Extension Letter”), pursuant to clause 3 of which, it was agreed that the Borrowers and the Lender shall enter into a further supplemental letter in order to set out the changes to the financial covenants in order to conform them (where appropriate) to those set out in the Bank of America Facilities as described in the Extension Letter. We confirm that the Loan Agreement shall be amended with immediate effect by replacing Schedule 3 to the Loan Agreement with the amended and restated form of Schedule 3 set out in the Appendix to this letter. For the avoidance of doubt, we also confirm that: 1 the Waiver Period as defined in the waiver letter dated 24 March 2009 (the “Waiver Letter”) and as extended by the Extension Letter to the waiver of any breach by the Borrowers of the requirement set out at clause 14.1 of the Loan Agreement (as set out in clause 2 at the top of page 2 of the Waiver Letter) has been further extended and shall continue to apply until 00:00 hours on 1 January 2011 (New York time); 2 with effect from 1 January 2011, clause 14.1 of the Loan Agreement shall be amended so that the Loan to value of security ratio referred to therein shall be amended to a ratio of 60%; 3 with effect from 31 March 2010, and notwithstanding the provisions of clause 4.12 of the Loan Agreement and clause 1 set out at the top of page 2 of the waiver letter, the applicable rate of Margin shall be 3.25% per annum until further notice from us; 4 that if the Borrowers are not in compliance with clause 14.1 of the Loan Agreement on 1January 2011, the Borrowers shall make a prepayment of the Loan in such amount as is necessary for the Borrowers to comply with clause 14.1 of the Loan Agreement which prepayment shall be applied against the repayment instalments of the Loan in order of maturity; 5 that if the Borrowers require a further extension of the Waiver Period as set out above for 2011, all repayment instalments due in 2011 shall have to be prepaid in advance (in a total amount of US$3,496,000); and 6 that, notwithstanding clause 11.3(b) of the Loan Agreement, it is agreed that no Borrower shall be permitted to pay any dividend during the Waiver Period (as extended pursuant to the Extension Letter and as may be further extended pursuant to Clause 5 hereof). TBS International Limited and TBS International Public Limited Company, by signature of this letter, confirm their approval to the amendments to the Loan Agreement set out herein and confirm that their respective guarantees shall remain in full force and effect. Words and expressions defined in the Loan Agreement shall have the same meaning when used herein except as expressly provided in this supplemental letter. The provisions of clause 30 (Law and Jurisdiction) of the Loan Agreement shall apply to this Letter.For the avoidance of doubt all terms of the Loan Agreement and the Finance Documents shall remain in full force and effect and, save as provided herein, unchanged. Yours faithfully /s/ Carla Sforzini and /s/ R. Nenner duly authorised for CREDIT SUISSE AG (as Lender and Swap Bank) Accepted and agreed this day of2010 by: /s/ Ferdinand V. Lepere /s/ Ferdinand V.
